Name: Commission Regulation (EEC) No 138/88 of 19 January 1988 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 1 . 88 Official Journal of the European Communities No L 16/5 COMMISSION REGULATION (EEC) No 138/88 of 19 January 1988 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 (1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 22 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 January 1988 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 355, 17. 12. 1987, p . 19 . No L 16/6 Official Journal of the European Communities 21 . 1 . 88 ANNEX Code CN code Description Amount of unit values per 100 kg net I I I I I i I I I \ ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 0701 90 51 0701 90 59 New potatoes 38,83 1 676 308,10 80,17 271,03 6 405 30,18 58 993 90,05 26,93 1.20 0702 00 10 ' 0702 00 90 Tomatoes 68,18 2 944 541,03 140,78 475,92 11 247 53,01 103 591 158,13 47,29 1.30 0703 10 19 Onions (other than seed) 18,52 799 146,97 38,24 129,29 3 055 14,40 28 141 42,96 12,84 1.40 0703 20 00 Garlic 152,92 6 603 1 213,29 315,71 1 067,30 25 222 118,88 232 310 354,63 106,07 1.50 ex 0703 90 00 Leeks 38,80 1 675 307,86 80,11 270,81 6 399 30,16 58 946 89,98 26,91 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 27,20 1 174 215,82 56,16 189,85 4 486 21,14 41 324 63,08 18,86 1.70 0704 20 00 Brussels sprouts 44,76 1 931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,80 1 675 307,86 80,11 270,81 6 399 30,16 58 946 89,98 26,91 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var. italica) 81,08 3 501 643,32 167,40 565,91 13 373 63,03 123 177 188,03 56,24 1.100 ex 0704 90 90 Chinese cabbage 48,88 2 110 387,82 100,91 341,15 8 062 37,99 74 256 113,35 33,90 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 139,48 6 023 1 106,68 287,97 973,51 23 006 108,43 211 896 323,47 96,75 1.120 ex 0705 29 00 Endives 64,11 2 768 508,66 132,36 447,45 10 574 49,83 97 394 148,67 44,46 1.130 ex 0706 10 00 Carrots 7,70 331 60,66 15,99 53,18 1 205 5,96 11 577 17,99 5,41 1.140 ex 0706 90 90 Radishes 100,99 4 361 801,28 208,50 704,86 16 657 78,51 153 421 234,20 70,05 1.150 0707 00 11 0707 00 19 Cucumbers 82,33 3 555 653,24 169,98 574,63 13 579 64,00 125 077 190,93 57,10 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 129,03 5 572 1 023,81 266,41 900,61 21 283 100,31 196 029 299,25 89,50 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus spp.) 114,83 4 958 911,09 237,07 801,46 18 940 89,27 174 447 266,30 79,65 1.180 ex 0708 90 00 Broad beans 44,60 1 926 353,90 92,09 311,32 7 357 34,67 67 762 103,44 30,93 1.190 0709 10 00 Globe artichokes 89,02 3 844 706,31 183,79 621,32 14 683 69,20 135 237 206,44 61,74 1.200 IIAsparagus I || \ 1.200.1 ex 0709 20 00  green 565,10 24 386 4 489,50 1 164,30 3 946,31 92 949 439,58 859 895 1 309,69 393,76 1.200.2 ex 0709 20 00  other 217,83 9 407 1 728,31 449,73 1 520,34 35 928 169,34 330 920 505,17 151,09 1.210 0709 30 00 Aubergines (egg-plants) 71,56 3 090 567,81 147,75 499,48 11 803 55,63 108 719 165,96 49,64 1.220 ex 0709 40 00 Celery stalks and leaves 65,15 2813 516,97 134,52 454,76 10 746 50,65 98 984 151,10 45,19 1.230 0709 51 30 Chantarelles 380,81 16 444 3 035,75 791,09 2 634,74 60 745 294,66 570 911 890,27 264,14 1.240 0709 60 10 Sweet peppers 110,84 4 786 879,46 228,85 773,64 18 282 86,17 168 391 257,06 76,88 1.250 0709 90 50 Fennel 46,40 2 004 368,20 95,81 323,89 7 654 36,07 70 500 107,62 32,18 1.260 0709 90 70 Courgettes 33,54 1 448 266,12 69,25 234,10 5 532 26,07 50 955 77,78 23,26 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 93,15 4 020 740,07 191,93 650,53 15 322 72,46 141 750 215,89 64,90 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 67,20 2 900 533,95 138,47 469,35 11 054 52,28 102 270 . 155,76 46,83 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 40,77 1 760 323,51 84,18 284,58 6 725 31,69 61 943 94,56 28,28 2.30 ex 0804 30 00 Pineapples, fresh 52,52 2 268 416,73 108,43 366,58 8 663 40,83 79 791 121,80 36,43 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 129,28 5 583 1 025,77 266,92 902,33 21 324 100,50 196 404 299,82 89,67 2.50 ex 0804 50 00 Guavas and mangoes, fresh 199,09 8 597 1 579,61 411,03 1 389,54 32 837 154,77 302 449 461,70 138,09 2.60 IlSweet oranges, fresh : Il IIII|| \ II 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi ­ sanguines 43,62 1 883 346,12 90,06 304,47 7 195 33,91 66 272 101,16 30,25 21 . 1 . 88 Official Journal of the European Communities No L 16/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15 0805 10 25 0805 10 35 0805 10 45  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 30,16 1 302 239,32 62,27 210,52 4 975 23,44 45 823 69,95 20,92 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49  Others 25,94 1 120 , 205,85 53,56 181,08 4 279 20,16 39 415 60,16 17,99 2.70  Mandarins (including tange ­ rines and satsumas), fresh ; Clementines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10 Clementines 58,35 2 520 463,02 120,48 407,31 9 625 45,36 88 655 135,33 40,47 2.70.2 ex 0805 20 30 Monreales and Satsumas 31,56 1 363 250,42 65,16 220,28 5 205 24,53 47 948 73,19 21,89 2.70.3 ex 0805 20 50 Mandarins and Wilkings 49,07 2 117 389,88 101,11 342,70 8 072 38,17 74 675 113,73 34,19 2.70.4 ex 0805 20 70 ex 0805 20 90 Tangerines and others 88,86 3 837 705,06 183,46 620,22 14 657 69,08 134 998 206,08 61,63 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 37,36 1 613 296,47 77,14 260,80 6 163 29,04 56 766 86,65 25,91 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 196,79 8 498 1 561,37 406,29 1 373,49 32 458 152,98 298 955 456,37 136,50 2.90 Grapefruit, fresh : I ||I II I Il 2.90.1 ex 0805 40 00  white 35,15 1 518 278,94 72,58 245,37 5 798 27,33 53 408 81,53 24,38 2.90.2 ex 0805 40 00  pink 51,36 2218 407,52 106,04 358,48 8 471 39,92 78 029 119,11 35,62 2.100 0806 10 11 Table grapes 113,61 4 906 901,43 234,56 792,96 18 739 88,32 172 597 263,48 78,80 0806 10 15 \ Il\ Il\ l II\ \ Il 0806 10 19II\\\ Il\ I IIIII II 2.110 0807 10 10 Water-melons 28,08 1 212 224,02 57,91 196,89 4 556 21,77 42 751 65,15 19,38 2.120 Melons (other than water ­ melons) I \ \ 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 63,39 i 2 737 503,00 130,88 442,47 10 456 49,28 96 310 147,02 43,97 2.120.2 ex 0807 10 90  Other 160,84 6 945 1 276,13 332,06 1 122,57 26 528 125,03 244 341 373,00 111,56 2.130 0808 10 91 Apples 50,20 2 168 398,35 103,65 350,41 8 281 39,03 76 272 116,43 34,82 0808 10 93 Ill Il\ IlIIIll Il 0808 10 99 \ IlI IlI Il Il\ 2.140 ex 0808 20 31 ex 0808 20 33 ex 0808 20 35 ex 0808 20 39 Pears (other than the Nashi variety (Pyrus Pyrifolia)) 57,62 2 488 457,21 118,97 402,19 9 504 44,79 87 542 133,63 39,97 2.150 0809 10 00 Apricots 102,48 4 425 813,12 211,58 715,28 16 903 79,67 155 689 237,67 71,08 2.160 0809 20 10 0809 20 90 Cherries 115,53 4 978 911,55 240,12 799,31 18 105 . 89,61 173 756 270,27 80,21 2.170 ex 0809 30 00 Peaches 203,49 8 787 1 614,56 420,13 1 420,27 33 564 158,19 309 140 471,92 141,15 2.180 ex 0809 30 00 Nectarines 284,66 12 293 2 258,58 587,71 1 986,80 46 952 221,29 432 450 660,1 6 197,45 2.190 0809 40 1 1 0809 40 19 Plums 139,74 6 035 1 108,79 288,52 975,37 23 050 108,64 212 301 324,09 96,93 2.200 0810 10 10 0810 10 90 Strawberries 319,35 13 791 2 533,78 659,32 2 228,89 52 673 248,26 485 144 740,60 221,51 2.210 0810 40 30 Fruit of the species Vacci ­ nium myrtillus) 155,23 6 688 1 240,23 322,25 1 074,37 24 633 120,26 232 567 362,70 108,08 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 160,90 6 948 1 276,65 332,20 1 123,03 26 539 125,08 244 440 373,15 111,60 2.230 ex 0810 90 90 Pomegranates 51,26 2 213 406,77 105,84 357,82 8 456 39,85 77 884 118,89 35,56 2.240 ex 0810 90 90 Khakis 80,60 3 480 639,53 166,41 562,57 13 294 62,66 122 451 186,92 55,91 2.250 ex 0810 90 90 Lychees 245,22 10 589 1 945,63 506,28 1 711,51 40 446 190,63 372 530 568,69 170,09